Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 1 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 2 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 3 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 4 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 5 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 6 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 7 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 8 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                          Exhibits 1-4 Page 9 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 10 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 11 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 12 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 13 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 14 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 15 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 16 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 17 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 18 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 19 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 20 of 21
Case 18-15916-amc   Doc 28-1 Filed 12/11/18 Entered 12/11/18 10:08:45   Desc
                         Exhibits 1-4 Page 21 of 21
